                                                                                            810 Seventh Avenue
                                                                                                       Suite 410
                                                                                       New York, New York 10019
                                                                                            Main: 212.344.5200
                                                                                              Fax: 212.344.5299
                                                                                            www.reidcollins.com

                                                                                         P. Jason Collins Partner
                                                                                             Direct: 212.344.5206
                                                                                         jcollins@reidcollins.com




                                                 October 28, 2019



Via ECF and Hand Delivery

Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Kravitz v. Tavlarios, et al., No. 19 Civ. 8438 (S.D.N.Y.)

Dear Judge Buchwald:

        We represent Peter Kravitz, Trustee of the Aegean Litigation Trust (the “Trustee”). I write
pursuant to Rule 2(b) of the Court’s Individual Motion Practices and Rules to request a pre-motion
conference before moving for entry of default against all defendants pursuant to Federal Rule of
Civil Procedure 55(a).

         We hope that a pre-motion conference can obviate the need for the motion. On September
23, 2019, the Trustee’s counsel offered Defendants’ counsel a reasonable extension to answer or
otherwise respond to the Trustee’s complaint. Yet the Defendants rejected the Trustee’s offer to
extend the Defendants’ time to file a pre-motion letter for a proposed motion to dismiss through
November 15, 2019. The Trustee’s proposed November 15th deadline is nearly 60 days after
service was complete. There is no reason to delay the Trustee’s ability to prosecute his claims by
setting a response date after November 15th. As the Trustee made clear in counsel’s letter to the
Court dated October 4, 2019, he does not want the schedule for this case to be tethered to the far
more complex securities class action also pending in this Court. See In re Aegean Marine
Petroleum Network, Inc. Securities Litigation, No. 18 Civ. 4993 (the “Class Action”). In contrast
to the Class Action, the Trustee’s lawsuit involves a single plaintiff and four domestic defendants,
and the Trustee’s claims encompass distinct legal issues and different sets of proof as to both
liability and damages




                   AUSTIN | DALLAS | NEW YORK | WASHINGTON, D.C.
The Hon. Naomi Reice Buchwald
October 28, 2019
Page 2


       Defendants refused the Trustee’s reasonable proposal even though they are in default. The
Trustee initiated this lawsuit on September 11, 2019, and subsequently served the four
defendants—E. Nikolas Tavlarios, Peter C. Georgiopolous, John P. Tavlarios, and George
Konomos (collectively, “Defendants”)—as follows:

  Defendant        Date of Service      Method                   Governing Rule
  J. Tavlarios        9/21/19           Personal    FRCP 4(e)(2)(A); Conn. Gen. Stat. § 52-57(a)
 E.N. Tavlarios       9/21/19            Abode       FRCP 4(e)(1); Conn. Gen. Stat. § 52-57(a)
   Konomos            9/19/19           Personal         FRCP 4(e)(2)(A); CPLR 308(1)
 Georgiopoulos        9/16/19            Abode           FRCP 4(e)(2)(B); CPLR 308(2)

See Dkt. 12, 13, 14, 15. Federal Rule of Civil Procedure 12(a)(1)(A)(i), which required Defendants
to answer or otherwise respond to the Trustee’s Complaint within 21 days of service, created the
following deadlines for Defendants’ respective responses:

                                Defendant          Answer Deadline
                                J. Tavlarios          10/15/19
                               E.N. Tavlarios         10/15/19
                                 Konomos              10/10/19
                               Georgiopoulos          10/07/19

        To date, no defendant has answered the Trustee’s Complaint or otherwise responded under
Federal Rule of Civil Procedure 12. Thus, Defendants have “failed to plead or otherwise defend”
this lawsuit and the Trustee is entitled to entry of default. Fed. R. Civ. P. 55.

       The Trustee’s November 15th proposed deadline was and is quite reasonable, particularly
given that the Trustee offered to agree to stay discovery during the pendency of any motions to
dismiss, so long as Defendants also agreed to waive any argument about service of process.
Nevertheless, Defendants rejected the Trustee’s proposal. Defendants instead insisted on a
December 6, 2019 deadline to file a pre-motion letter, but the Trustee cannot agree to an additional
three-week delay for Defendants to file a three-page pre-motion letter. Weeks of meeting and
conferring could not resolve this impasse.

       The Trustee would prefer to respond directly to whatever dismissal theories Defendants
may offer in their promised pre-motion letter rather than litigate a motion for entry of default. But
Defendants have put the Trustee in an untenable position by demanding an excessive extension.
The Trustee therefore respectfully requests that the Court schedule a pre-motion conference
The Hon. Naomi Reice Buchwald
October 28, 2019
Page 3


concerning his intended motion for entry of default under Federal Rule of Civil Procedure 55(a).
Alternatively, the Trustee requests a pre-motion conference to establish a briefing schedule for
Defendants’ anticipated motions to dismiss.

                                               Very truly yours,



                                               P. Jason Collins
